                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SERGEI KOVALEV,
              Plaintiff                                   CIVIL ACTION
          v.

CALLAHAN WARD
12TH STREET LLC et al.,                                   No. 21-2318
               Defendants

                                             ORDER

       AND NOW, this 8th day of July, 2021, upon consideration of the City of Philadelphia's

Notice of Removal (Doc. No. 1), Plaintiff Sergei Kovalev's Motion to Remand (Doc. No. 3), the

City of Philadelphia's Response in Opposition to the Motion to Remand (Doc. No. 4), Plaintiff's

Reply (Doc. No. 5), Defendant's Supplemental Brief (Doc. No. 11), and Plaintiff's Supplemental

Brief(Doc. No. 13), it is ORDERED that:

          1. The Motion to Remand (Doc. No. 3) is GRANTED;

          2. The Motion to Dismiss (Doc. No. 18) is DEEMED MOOT;

          3. This action is REMANDED to the Court of Common Pleas of Philadelphia County

              for all further proceedings; and

          4. The Clerk of Court shall mark this case CLOSED for all purposes, including

              statistics.




                                                 ~~~
                                                  .K.PRATTER
                                                           STATES DISTRICT JUDGE




                                                 1
